Case 0:19-cv-62574-MGC Document 1 Entered on FLSD Docket 10/16/2019 Page 1 of 6



                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA


 NAGLREITER CONSULTING, LLC,
  d/b/a NAGLREITER MDDO,

                              Plaintiff,                             Case no.

 vs.

 TITAN MEDICAL INC.,

                              Defendant.
                                                    /

                                                COMPLAINT

        Plaintiff, NAGLREITER CONSULTING, LLC, d/b/a Naglreiter MDDO ("Naglreiter

 MDDO"), sues Defendant, TITAN MEDICAL INC. ("Titan"), and alleges as follows:

        1.        This is an action between a citizen of the State of Florida and a foreign

 corporation with substantial contacts in the State of Florida, for damages exceeding $75,000.00,

 exclusive of interest, costs and attorneys' fees.

        2.        The Court's subject matter jurisdiction over this matter is premised upon 28

 U.S.C. §1332(a)(2), because:

                  a.          Plaintiff, Naglreiter MDDO, is a Florida limited liability company with its

        principal place of business located in Miramar, Florida. Naglreiter MDDO provides third

        parties        with    professional   services   regarding     the   design,   development   and

        commercialization of medical devices out of its Miramar facility;

                  b.          Defendant, Titan, is a publicly-traded Ontario, Canada corporation with its

        principal place of business located in Toronto, Ontario, Canada. Titan maintains it is in

        the business of designing, developing and commercializing new robotic surgical devices,
Case 0:19-cv-62574-MGC Document 1 Entered on FLSD Docket 10/16/2019 Page 2 of 6



        and that it presently is in the process of developing the SPORT Surgical System, a robotic

        surgery system; and

                c.      The amount in controversy exceeds $75,000.00, exclusive of interest,

        costs and attorneys' fees.

        3.      Defendant, Titan, carries on a business or business venture within the State of

 Florida.

        4.      Defendant, Titan, entered into a contract in the State of Florida that required

 performance within the State of Florida. Titan breached that contract by failing to perform acts in

 Florida that are required to be performed, under the contract, in Florida.

        5.      Defendant, Titan, has engaged in substantial and not isolated activity within the

 State of Florida.

        6.      Effective June 1, 2019, Naglreiter MDDO and Titan entered into a Provider

 Services Agreement (the "PSA"). Under the PSA, Titan retained and engaged Naglreiter MDDO

 to perform "Services" (as that term is defined in the PSA) and produce and deliver

 "Deliverables" (as that term is defined in the PSA), as set forth in a separate Statements of Work

 to be prepared subsequently. The PSA contains a confidentiality provision that may preclude

 Naglreiter MDDO from attaching it as an exhibit to this Complaint.

        7.      On August 3, 2019, Naglreiter MDDO and Titan mutually executed a Statement

 of Work – Instruments Program (the "SOW-INS"), under which the parties agreed Naglreiter

 MDDO would provide to Titan the design for certain multi-articulated instruments that would be

 part of the Titan SPORT Surgical System.




                                                  2
Case 0:19-cv-62574-MGC Document 1 Entered on FLSD Docket 10/16/2019 Page 3 of 6



        8.     Also on August 3, 2019, Naglreiter MDDO and Titan mutually executed a

 Statement of Work – Camera Insertion Tube Program (the "SOW-CIT"), under which the parties

 agreed Naglreiter MDDO would provide to Titan the design for a camera insertion tube that

 would be part of the Titan SPORT Surgical System.

        9.     Under the PSA, the SOW-INS and the SOW-CIT (together the "Contract

 Documents"), Naglreiter MDDO was to prepare and issue to Titan a monthly invoice for each

 Statement of Work. Specifically, on or about the first day of each calendar month, Naglreiter

 MDDO was to prepare and issue an invoice, for each SOW, for the Total Monthly Prepayment

 Amount (as that term is defined in the PSA), representing an advance billing of a percentage of

 the total budgeted amounts for such calendar month as set forth in each SOW's budget.

        10.    Under the PSA and the SOW–INS, Naglreiter MDDO issued the following

 invoices and sent them, by e-mail, to the address required under the Contract Documents:

               a.      An invoice dated August 1, 2019, for the SOW-INS, in the amount of

        $1,101,958.00 (sent on June 23, 2019);

               b.      An invoice dated September 1, 2019, for the SOW–INS, in the amount of

        $1,049,027.00 (sent on September 1 , 2019);

               c.      An invoice dated September 30, 2019, reflecting an adjustment for

        expenses incurred for the months of August & September, 2019, in the amount of

        $26,176.76; and

               d.      An invoice dated October 1, 2019, for the SOW-INS, in the amount of

        $1,217,457.50 (sent on September 27, 2019).

        11.    Under the PSA and the SOW–CIT, Naglreiter MDDO issued the following

 invoices and sent them, by e-mail, to the address required under the Contract Documents:


                                                 3
Case 0:19-cv-62574-MGC Document 1 Entered on FLSD Docket 10/16/2019 Page 4 of 6



                a.     An invoice dated August 1, 2019, for the SOW-CIT, in the amount of

        $612,471.00 (sent on June 23, 2019);

                b.     An invoice dated September 1, 2019, for the SOW–CIT, in the amount of

        $612,471.00 (sent on September 1, 2019);

                c.     An invoice dated September 30, 2019, reflecting an adjustment for

        expenses incurred for the months of August & September, 2019, in the amount of

        $12,274.37; and

                d.     An invoice dated October 1, 2019, for the SOW-CIT, in the amount of

        $364,308.00 (sent on September 27, 2019).

        12.     Titan was obligated to pay both the invoices dated August 1, 2019 identified

 above (the "August First Invoices"), within ten business days of August 1, 2019, making the

 payment due date August 15, 2019. However, Titan did not pay the amounts owed on the August

 Invoices when due, nor did Titan advise Naglreiter MDDO that Titan in good faith disputed the

 invoices or any portions thereof.

        13.     Titan was obligated to pay both invoices dated September 1, 2019 identified

 above (the "September Invoices"), within ten business days of September 1, 2019, making the

 payment due date September 16, 2019. However, Titan did not pay the amounts owed on the

 September Invoices when due, nor did Titan advise Naglreiter MDDO that Titan in good faith

 disputed the invoices or any portions thereof.

        14.     By letter dated October 4, 2019, from Naglreiter MDDO to Titan, Naglreiter

 MDDO declared Titan in default under the Contract Documents for failure to make required

 payments, and advised Titan that it had five business days to cure the default.




                                                  4
Case 0:19-cv-62574-MGC Document 1 Entered on FLSD Docket 10/16/2019 Page 5 of 6



        15.       By letter dated October 11, 2019, from Titan to Naglreiter, Titan claimed to

 terminate the Contract Documents, and instructed Naglreiter MDDO to perform no further

 services under them. Titan thus terminated the Contract Documents for convenience, as

 permitted by Section 11.2 of the PSA, effective October 11, 2019.

        16.       By letter dated October 14, 2019, Naglreiter MDDO acknowledged Titan had

 terminated the Contract Documents for convenience, and it also advised Titan it was terminating

 the Contract Documents due to Titan's failure to cure payment defaults within five business days

 of the October 4, 2019 letter.

        17.       As a consequence of Titan's breach of the Contract Documents, Naglreiter

 MDDO has been damaged in its business and property.

        18.       Naglreiter MDDO has been compelled to employ its undersigned attorneys and is

 obligated to pay them a reasonable fee; such fee is recoverable under the terms of the Contract

 Documents.

        19.       All conditions precedent to the relief demanded herein have been performed or

 have occurred.




                                                5
Case 0:19-cv-62574-MGC Document 1 Entered on FLSD Docket 10/16/2019 Page 6 of 6



          WHEREFORE, Naglreiter MDDO demands entry of a judgment in its favor and against

 Titan for its damages, together with prejudgment interest, costs, and reasonable attorneys' fees.



 Dated: October 16, 2019.                      Respectfully submitted,

                                               /s/ Mark J. Bernet
                                               Mark J. Bernet
                                               Florida Bar No. 606359
                                               AKERMAN LLP
                                               401 E. Jackson Street, Suite 1700
                                               Tampa, Florida 33602
                                               Telephone: (813) 223-7333
                                               Facsimile: (813) 218-5495
                                               Email: mark.bernet@akerman.com
                                               Email: judy.barton@akerman.com
                                               Email: serena.vestinos@akerman.com

                                               and

                                               Ashley A. Sawyer
                                               Florida Bar No. 0012131
                                               AKERMAN LLP
                                               350 E. Las Olas Blvd., Suite 1600
                                               Fort Lauderdale, FL 33301
                                               Telephone: (954) 463-2700
                                               Email: ashley.sawyer@akerman.com
                                               Email: jill.parnes@akerman.com

                                               Attorneys for Naglreiter Consulting, LLC




                                                  6

 50493237;1
